DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1, 3 and 7 are objected to because of the following informalities:  
Claim 1, ln. 5 should read ---in which probiotics are [[is]] supplied---
Claim 3, ln. 1 should read ---wherein the probiotics are [[is]] supplied---
Claim 7, ln. 1 should read ---the probiotics are [[is]]---
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the step (F)" in ln. 2. There is insufficient antecedent basis for this limitation in the claim. Claim 7 will be interpreted as depending from claim 5. 
Throughout the claims, the term “appendico” should be changed to “appendix” in order to use a recognized anatomical term. 
Consistent with the well-established axiom in patent law that a patentee or applicant is free to be his or her own lexicographer, a patentee or applicant may use terms in a manner contrary to or inconsistent with one or more of their ordinary meanings if the written description clearly redefines the terms. See, e.g., Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 
The term “appendix” defines a well-known anatomical structure with a long history. Applicant’s specification does not redefine the patient’s “appendix” as an “appendico.”  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 1-3 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Holzer et al. (Pub. No.: US 2006/0057208 A1) in view of Hyde et al. (Pub. No: US 2016/0067466 A1).
	Regarding claim 1, Holzer discloses (fig. 1a-1d) a flora treatment (abstract) comprising:
	A step (a) in which an instrument (system 10) is introduced into a lumen (¶ 0028, ln. 1-8);
	A step (b) in which the instrument is made to reach an intestinal cecum (instrument can reaches the appendix and thus reaches an intestinal cecum ¶ 0028, ln. 1-8); and
	A step (c) in which an appendico is recognized (¶ 0028, ln. 1-8); and
	A step (D) in which a treatment solution is supplied to the appendico (¶ 0025, ln. 1-3).
	Holzer fails to disclose that the treatment solution is a probiotic. 
	Hyde teaches a flora treatment and thus in the same field of endeavor comprising a step (D) in which probiotics are supplied to the appendico (¶ 0071, ln. 1-9, ¶ 0111, ln. 1-4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment solution of Holzer such that it is a probiotic, as taught by Hyde in order to provide a preventative agent to the GI tract (Hyde ¶ 0071, ln. 1-9).
	Regarding claim 2, Holzer discloses (fig. 1a-1d) wherein the device is an endoscope (¶ 0034, ln. 1-3), and an orifice of the appendico is recognized using a field of view of the endoscope in the step (C) (¶ 0034, ln. 8-11). 
	Regarding claim 3, Holzer discloses wherein the treatment solution is supplied into a mucus of the appendico in step (D) (treatment solution is applied to a wall of the internal cavity ¶ 0025, ln. 1-3 and thus supplied to a mucus of the appendico). 
	Regarding claim 8, Hozler discloses after the step (D), a step (H) in which heat is applied to the appendico for a predetermined time period (¶ 0030, ln. 1-22).

Claims 4-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hozler in view of Hyde as applied to claim 3 above, and further in view of Davidson et al. (Pub. No.: US 2019/0000543 A1).
	Regarding claim 4, Holzer in view of Hyde fail to teach before the step (D), a step (E) in which an inside of the appendico is cleaned. 
	Davidson teaches (fig. 1) a treatment for the intestine (abstract) and thus in the same field of endeavor wherein before supplying a probiotic, an inside of the intestine is cleaned (¶ 0004, ln. 9-12, ¶ 0094). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flora treatment of Hozler in view of Hyde such that before the step (D), a step (E) in which an inside of the organ is cleaned, as taught by Davidson, in order to allow the probiotic to treat the affected tissue (Davidson ¶ 0094, ln. 12-15) .
	Regarding claim 5, Hozler in view of Hyde fail to teach before the step (D), a step (F) in which at least a part of the mucus of the appendico is removed. 
	Davidson teaches (fig. 1) a treatment for the intestine (abstract) and thus in the same field of endeavor wherein before supplying a probiotic, at least a part of the mucus is removed (¶ 0004, ln. 9-12, ¶ 0094).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flora treatment of Hozler in view of Hyde such that such that before the step (D), a step (F) in which at least a part of the mucus of the organ is removed, as taught by Davidson, in order to allow the probiotic to treat the affected tissue (Davidson ¶ 0094, ln. 12-15) .
	Regarding claim 7, Hozler in view of Hyde and further in view of Davidson fail to teach in the step (D), the probiotics is applied to a part where the mucus has been removed in the step (F).  
	Davidson teaches wherein the probiotic is applied to a part where the mucus has been removed in the step (F) (¶ 0004, ln. 9-12, ¶ 0094).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flora treatment of Hozler in view of Hyde and further in view of Davidson such that in the step (D) the probiotics is applied to a part where the mucus has been removed in the step (F), as taught by Davidson, in order to allow the probiotic to treat the affected tissue (Davidson ¶ 0094, ln. 12-15). 
	
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hozler in view of Hyde and further in view of Davidson as applied to claim 5 above, and further in view of Pochapin (US Pat. No.: US 11,147,824 B1).
Regarding claim 6, Hozler in view of Hyde and further in view of Davidson fail to teach wherein before the step (F), a step (G) in which the mucus of the appendico is dyed. 
Pochapin teaches a method for a colonoscopy procedure and thus in the same field of endeavor wherein the mucus of the colon is dyed (abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the treatment flora of Hozler in view of Hyde and further in view of Davidson such that it includes dying the mucus, as taught by Pochapin, in order to visualize the mucus (Pochapin abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hozler in view of Hyde, as applied to claim 1 above, and further in view of Whitlock et al. (Pub. No.: US 2019/0247446 A1).
Regarding claim 9, Hozler in view of Hyde fail to teach wherein an age of the appendico is under 30 years. 
Whitlock teaches a flora treatment (¶ 0002) and thus in the same field of endeavor wherein an age of the appendico is under 30 years (¶ 0016, ln. 5-11, ¶ 0022, ln. 3-5). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flora treatment of Hozler in view of Hyde such that an age of the appendico is under 30 years, as taught by Whitlock, as such as such appendico is suitable for flora treatment (¶ 0022, ln. 3-5). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. MacLaughaln et al. (Pub. No.: US 2015/0112251 A1) discloses a device for delivering medicament to the appendix. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEAGAN NGO whose telephone number is (571)270-1586. The examiner can normally be reached Monday - Friday 7:00 am - 4:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571) 272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                                  /MEAGAN NGO/Examiner, Art Unit 3781                                                                                                                                                                                                        

/Adam Marcetich/Primary Examiner, Art Unit 3781